MEMORANDUM **
Newdimar Garda-Lima, a native and citizen of Brazil, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying her application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, Cere-*208zo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir.2008), except to the extent that deference is owed to the BIA’s determination of the governing statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir.2004). We review for substantial evidence factual findings. INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition.
We agree with the IJ’s conclusion that Garcia-Lima was not a member of a particular social group, and we conclude that substantial evidence supports the finding that she did not show that she had been or would be persecuted in Brazil on account of any protected ground. See Ochoa v. Gonzales, 406 F.3d 1166, 1170-72 (9th Cir. 2005). Accordingly, Garcia-Lima’s asylum and withholding of removal claims fail.
We reject Garcia-Lima’s claim that the IJ violated her due process rights by failing to address her political opinion claim, because the IJ stated that Garcia-Lima applied for relief on the basis of her political opinion and concluded that she did not demonstrate a nexus to a protected ground. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring error to establish a due process violation).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.